                                                                                            I'CHARLOTTE,
                                                                                                  FILED
                                                                                                              NC
                          IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                                                               l'1AR 1   4 20lg
                                      CHARLOTTE DIVISION                                 US DISTRICT COURT
                                                                                       WESTERN DISTRICT OF NC
                                 CRIMINAL NO.:       3: I 8cr358-MOC

LINITE,D STATES OF AMERICA
                                                                   CONSENT ORDER AND
        v.                                                      JUDGMENT OF FORFEITURE
                                                                  PEN DING RULE 32.2(c)(2)
ERIC LORENZO DAVIS


         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to u'hich the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT lS HEREBY ORDERED THAT:

        1.    The following property is forfeited to the United States pursuant to l8 LJ.S.C. S 924
and/or28 U.S.C. 52461(c). provided. however. that forfeiture of specific assets is subjectto any
and all third party petitions under      2l
                                         U.S.C. $ 853(n), pending final adjudication herein:

             o   One Smith and Wesson, model M&P 9, 9mm pistol bearing serial number
                 HW 21502 and ammu n ition.

        2.      The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.     If and to the extent required by Fed. R. Crim. P.32.2(b)(6).21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4.      Any person, other than the Defendant. asserting any legal interest in the property
rnay, within thirty days of the publication of notice or the receipt of notice. whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5.      Pursuantto Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions. interrogatories. and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P.45.

        6. As to any specific assets, followingthe Court's disposition of all timely petitions.
a final order of forfeiture shall be entered. If no third party files a timely petition. this order shall
become the final order of forfeiture. as provided by Fed. R. Crim. P.32.2(c)(2). and the United
States shall have clear title to the propefty, and shall dispose of the property according to law.
         The parties stipulate and agree that the aforementioned asset(s) constitute property used in
 any mannerto facilitate the commission of such offense(s) and are therefore subject to forfeiture
 pursuant to 18 U.S.C. $ 924 and/or 28 U.S.C. S 2461(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
 that claim. If Defendant has not previously submitted such a claim. Defendant hereby waives all
 right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
 consents to destruction by federal. state. or local law enforcement authorities upon such legal
 process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
 further notice ofsuch process or such destruction.


R. ANDREW MURRAY
LJNITED STATES ATTORNEY




STEPHANIE L. S
Assistant United States Attorney




                                                              PARKE DAVIS




Signed this the   a{}",      of March. 2019.




                                               UNITED STATES         tAAe's|LftI e           JUDGE
